DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “wherein 10amounts of light received by the plurality of pixels are light amount values that are asymmetric with respect to a center of the light receiving unit” is indefinite. It is important to note that after the light gets reflected from the target the shape of the light profile is highly dependent on target shape and therefor it is unclear how one can control symmetricity or asymmetricity of the received light. This limitation is completely uncontrollable as there is nothing which would affect the light propagation towards the receiver. 

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite whether limitation “wherein an amount of light, reaching a region of a first angle with respect to an optical output axis of the light emitting 15unit” refers to the received light by the receiver 

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what Applicant means by a decent axis. 

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant does not have control over the received light and therefore it is unclear how it is performed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and claims below is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MHEEN US 20140240691 A1.
Regarding claim 1 Mheen teches
1. An asymmetric optical sensor device, comprising: 
a light emitting unit(110) to output light;  
5a light receiving unit(170) to receive the light reflected by an external object, 
the light receiving unit(180) provided with a plurality of pixels[0075](fig. 4) arranged in a row to correspond to regions of different angles with respect to the light emitting unit(fig. 2); and 

wherein 10amounts of light received by the plurality of pixels are light amount values that are asymmetric with respect to a center of the light receiving unit.  (completely uncontrollable by the claimed device depends on the shape of the reflection object )

2. The device of claim 1, wherein an amount of light, reaching a region of a first angle with respect to an optical output axis of the light emitting 15unit, is smaller than an amount of light reaching a region of a second angle larger than the first angle.  (completely uncontrollable by the claimed device depends on the shape of the reflection object )

3. The device of claim 2, wherein the optical output axis of the light emitting unit is disposed to form a specific angle with a central axis of the lens 20unit.  (fig. 6)

4. The device of claim 2, wherein the lens unit is disposed such that a decent axis of the light emitting unit is aligned with a central axis of the lens unit.  (fig. 3b)

25 5. The device of claim 2, wherein the optical output axis is disposed 12to be shifted from a center axis of the light receiving unit.  (fig. 2, 6)

6. The device of claim 5, wherein an amount of light received by a second pixel located closer to the optical output axis, of a first pixel and the 5second pixel arranged at both ends of the plurality of pixels, is greater than an amount of light received by the first pixel.  (again depends on the target shape)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MHEEN US 20140240691 A1.
Regarding claim 7 Mheen teaches
7. The device of claim 5, wherein the light emitting unit comprises a plurality of light sources(fig. 9 910, 920), 
the plurality of light sources outputs 10light to different region
But does not teach the plurality of light sources sequentially outputs 10light to different regions.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Mheen to sequentially output the light from different source in order to provide better transmitted signal to received signal correlation for different sources and therefore easily separate first light source transmission from second source light transmission.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645